KRUEGER, Judge.
— This is an appeal from an order of the Hon. C. E. Brazil, Judge of the District Court of Nacogdoches County, Texas, refusing to grant appellant bail on a hearing of his application for a writ of habeas corpus. Appellant stands charged by five separate bills of indictment with the offense of rape of a female under the age of eighteen years. He was arrested and confined in jail by the sheriff of said county by virtue of a capias issued by the clerk of said court in each of said five cases. By agreement between appellant and the State the cases were consolidated and will be considered and disposed of together. We do not deem it necessary or even proper at this time to set out in detail the testimony or enter upon a discussion thereof. After a careful review of the testimony we reached the conclusion that appellant is entitled to bail. See Sec. II of Article One of the Constitution of this State and Ruston v. State, 15 Texas Crim. Rep., 324.
The judgment of the lower court denying bail is therefore reversed and the appellant is granted bail in the sum of one thousand dollars in each case. Upon the execution of a good and sufficient bond in each case as provided by law, the sheriff is directed to release him.

Reversed, and applicant granted bail.

The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.